


Exhibit 10.14




Five9, Inc.
2016 Executive Bonus Plan
On February 18, 2016, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) of Five9, Inc. (the “Company”) approved performance
targets for the year ending December 31, 2016 that will be used to determine the
amount of cash bonus awards that may be earned, on a quarterly basis, by the
Company’s Section 16 officers pursuant to the Company’s 2016 bonus program (the
“2016 Bonus Program”).
Funding of the 2016 Bonus Program will be based upon the Company’s financial
performance and each officer’s individual performance for each quarter in the
year ending December 31, 2016, using a weighting of 75% for Company financial
performance and 25% for individual performance for each executive officer other
than the Chief Executive Officer and EVP, Sales & Business Development. The
Chief Executive Officer’s bonus will be funded 100% based upon Company financial
performance. The EVP, Sales & Business Development’s bonus will be funded 60%
based on sales commissions and 40% based on Company financial performance.
Financial performance will be based upon the Company’s achievement of
predetermined revenue and adjusted EBITDA targets using a weighting of 80% for
performance achieved against the revenue target and 20% for performance achieved
against the adjusted EBITDA target. Achievement below 90% of the revenue target,
or $400,000 below the adjusted EBITDA target, would result in no cash payout
with respect to such target. Achievement up to 125% of the revenue target would
result in increasing payouts up to a maximum payout of 150% of the portion of
the target bonus allocated to the revenue target. Achievement up to $1,600,000
over the adjusted EBITDA target would result in increasing payouts up to a
maximum payout of 180% of the portion of the target bonus allocated to the
adjusted EBITDA target. In the event that the Company’s actual adjusted EBITDA
is more than $400,000 below the adjusted EBITDA target, the maximum cash payout
for achieving the revenue target will be 100% of the revenue target bonus.
Below are the annual target bonus levels under the 2016 Bonus Program for the
Company’s listed Section 16 officers:
Name
 
Annual
Target Bonus
(USD)
 
 
Annual Target Bonus
as a Percentage of
Base Salary
Michael Burkland
 
$
320,000


 
 
60%
Barry Zwarenstein
 
$
147,000


 
 
40%
Daniel Burkland
 
$
247,000


 
 
78%
Scott Welch
 
$
164,000


 
 
50%
Gaurav Passi
 
$
140,000


 
 
50%
Michael Crane
 
$
140,000


 
 
50%







